HORNSBY, Chief Justice.
Sara Walker, administratrix of the estate of Don Benton, appeals from a summary judgment for the defendants, Dr. William C. Adams and Southeast Alabama Medical Center, in her action alleging medical malpractice.1 We affirm.
The defendants’ motions for summary judgment were supported by the affidavit of Dr. Adams, in which he stated that the defendants’ care was “consistent with that degree of reasonable care, skill, and diligence which would be exercised by emergency physicians facing the same or similar circumstances,” and in which he also stated, “It is further my opinion that all nurses and employees of Southeast Alabama Medical Center exercised that degree of reasonable care, skill, and diligence which would be exercised by nurses and employees of a hospital in the same or similar circumstances.” Because the defendants met their burden of a prima facie showing that there was no genuine issue of material fact, it was incumbent upon the plaintiff to come forward with some evidence showing that there was a genuine issue for trial. She failed to offer any evidence.
“When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.” Rule 56(e), A.R.Civ.P. The plaintiff having failed to offer any evidence to contradict that presented by the defendants, “the court is left with no alternative but to consider that evidence uncontroverted.” Whatley v. Cardinal Pest Control, 388 So.2d 529, 532 (Ala.1980).
The judgment is affirmed.
AFFIRMED.
MADDOX, ALMON, ADAMS and STEAGALL, JJ., concur.

. Appellant also sued William C. Adams, M.D., P.A. Summary judgment was entered pursuant to a Foster remand, Foster v. Greer & Sons, 446 So.2d 605 (Ala.1984), as to this defendant after a notice of appeal had been filed as to the summary judgment for Dr. William C. Adams and Southeast Alabama Medical Center. Appellees’ counsel filed a “motion to amend brief to add an additional defendant as a party”. Appellant objected. We construe this objection to mean that she intends to either pursue a separate appeal as to the professional association or not to appeal as to it. Therefore, we deny the appel-lees' motion. Thus, defendant William C. Adams, M.D., P.A., is not a party to this appeal.